DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Addition of new claim 21 is noted.

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.
The office has organized and summarized Applicant’s arguments, as they are presently understood, according to the following categories:
The Reid reference and its deficiencies
Applicant argues that the teachings in Reid are not a disclosure of the specific value of 1.2 bar of claim 1 and a person of ordinary skill in the art would not have been motivated to arrive at this particular value from the disclosure of Reid.
This argument is not found persuasive. The office has made no representation that the teachings in Reid specifically disclose the claimed pressure value of 1.2 bar or more. Rather, the office has taken and maintains the position that the disclosure in Reid, when considered by a person of ordinary skill in the art (POSITA), allows for optimization of the pressure with which the heat treatment step is carried out. Reid, at the very least, suggests that the pressure is dependent on the water and/or 
Applicant argues that the disclosure in Reid teaches away from using undesirable higher pressures as in the method of claim 1 and that a POSITA would instead have been actively dissuaded from including higher pressures and driven towards reduced pressure.
This argument is not found persuasive. The office appreciates that Reid cautions against a higher pressure “than desirable” (see col. 1, line 19-20), but there is no indication that the threshold for what is undesirable is the pressure condition(s) represented by claim 1, in particular at the lower end of the claimed range. It is well within the realm of routine experimentation for a POSITA to adjust pressure conditions and determine what is optimum versus what is undesirable. Given that the lower end of the claimed pressure range is not considered to be drastically higher than the atmospheric pressure used in the examples, the claimed pressure is not considered to define a patentable distinction over the prior art, absent evidence to the contrary.
Reid does not disclose that increasing the pressure reduces fouling in catalytic cracking and can avoid the evaporation tendency, ensuring an efficient heat treatment.
Such statements in the specification are not supported by actual proof and are therefore insufficient to establish unexpected results associated with the claimed pressure range. No evidence is provided for clearly showing that the claimed pressure is significant and/or produces new or unexpected results. See MPEP 716.
Applicant argues that “the actual heat soaking treatment would be conducted at a pressure of 0.5 kPa or lower” (referring to Tables 5-7 of Reid).
The office respectfully disagrees. The pressure range cited by Applicant (Tables 5-7) is the distillation pressure, not the heat soaking pressure. Heat soaking in these examples is carried out at 
Liang reference and the combination of references
Applicant argues that (i) a POSITA reading Reid would have been discouraged from consulting Liang and (ii) a POSITA consulting Reid would not have combined its teachings with Liang because the teachings are not compatible. In support of these positions, Applicant argues:
Reid aims to re-refine lube oil and the re-refined lube oil is the final product. There is no rational basis in the disclosure of Reid that would have required the oil produced therein to be subsequently cracked.
Even if a POSITA considered combining the teachings of Reid with Liang, the skilled artisan would have at least omitted the steps of distillation and hydrotreatment.
The disclosure of Reid (base oil production) is incompatible with the disclosure of Liang (cracking of oil).
These arguments are not found persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The office maintains that the combination of references is proper. Just because the re-refined lube oil in Reid is the final product disclosed in the reference does not necessarily mean a POSITA would never look to further treatment options or uses for the re-refined lube oil.
The office notes that the feedstock material in the Liang reference, like Reid, is a waste lubricating oil (see p. 1, last paragraph). Liang discloses production of gasoline and diesel fuel from recycled lubricating oil has the advantage of alleviating the problem of non-renewable petroleum resource scarcity (see p. 2, first paragraph). In other words, the office is of the position that Liang provides the motivation as to why it is advantageous to utilize waste lubricating oils to produce fuels as opposed to just producing re-refined lubricating oil. This is the basis for combining the references and establishes combability (both are directed to treatment processes for recycling/reusing waste lubricating oil).
The office respectfully disagrees that a POSITA, in considering combining the references, would necessarily have omitted the steps of distillation and hydrotreatment as in the Reid reference. The treatment steps in Reid produce a ULO with reduced contaminants (see Table 13 of Reid). The office is of the position that a POSITA would appreciate the advantages of applying the cracking process of Liang to a feedstock material having reduced contaminants, e.g. protecting the catalyst and providing a fuel product also having a reduced concentration of contaminants.
Unexpected results
Applicant argues that the office has erred in its interpretation of the unexpected results shown in the present application, where the results show coke formation is significantly reduced when employing a heat treatment step before the evaporation step, as well as the further improvement of the catalytic cracking product achieved by the hydrotreatment of the distillate after evaporation and before catalytic cracking.
This argument is not found persuasive. The basis for the office’s position in the previous office action regarding an insufficient showing of unexpected results was with respect to the claimed operating conditions (i.e. heat treatment pressure and cracking temperature). The office maintains this position.
In particular, it is reiterated that specification explicitly states regarding the cracking temperature that it “is not particularly limited and any suitable temperature may be employed” (see p. 17, lines 14-15). Additionally, the office notes that the examples in the specification compare a process with a heat treatment step (inventive) to a process without a heat treatment step (comparative), wherein the heat treatment step is associated with reduced coke yield. However, Reid discloses a heat treatment step and no particular criticality is shown in the examples with regards to the pressure conditions of such step or the temperature conditions of the cracking step (note that Example 1 carries out the cracking step at 500°C and the data in Table 1 show the exact same results at 500°C as 530°C of Example 2).
Applicant appears to be attempting to show unexpected results based upon the process including a step for heat treatment prior to hydrotreatment and catalytic cracking in comparison to a cracking process that does not include a heat treatment step.
However, it is reiterated that the claims are rejected under 35 USC 103 as being obvious based upon the combination of references, Reid and Liang. In this regard, the combination of references fully teaches and/or suggests the claim steps, including a preliminary heat treatment step, for the reasons discussed above and in previous office actions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
New claim 21
Applicant argues that the disclosure of Reid implies and teaches that heat treatment is a batch process.
The office respectfully disagrees. Reid teaches that heat soaking is continuous (see col. 6, line 67 – col. 7, line 2). Further discussion regarding the new claim is provided in the rejection below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-12, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al (US 4,512,878) in view of Liang (CN 101475870A).
Liang is cited from the English machine translation.
Regarding claims 1 and 10-12, Reid discloses a method comprising:
subjecting a recycled fossil-based feedstock (used lubricating oil or ULO) to a heat treatment (heat soaking) (see col. 1, lines 5-9);
evaporating (distilling) the heat-treated feedstock to produce a distillate and a residue fraction (see col. 1, lines 10-11); and
hydrotreating the distillate to produce a hydrotreated distillate (see col. 1, lines 14-15).
Heat treatment is carried out at a temperature of 300 to 320°C for 15 to 120 minutes (see col. 5, line 67 – col. 6, line 5), within the claimed ranges.
Additionally, Reid discloses a particular example wherein the heat treatment is carried out at atmospheric pressure (1.01 bar) (see col. 7, lines 1-2). While this is below the lower limit of the claimed pressure range, the office notes that Reid suggests heat treatment may be carried out at higher pressures, depending on the water and/or fuel fraction content of the used oil (see col. 1, lines 16-20). 
Therefore, the office is of the position that a person of ordinary skill in the art would determine a suitable pressure for carrying out the heat treatment step by routine optimization and with a reasonable expectation of success, depending on the characteristics of the feedstream. Absent a showing of criticality or unexpected results, the claimed pressure range is not considered to patentably distinguish the instant claims over the cited prior art.
Reid does not disclose a catalytic cracking step in the presence of a solid acid catalyst.
Liang discloses a method for producing gasoline and diesel fuel by catalytic cracking of waste lubricant oil in the presence of a solid acid catalyst (e.g. ZSM-5) (see Abstract; p. 2, paragraph beginning “The catalyzer”). Liang discloses that recycling of waste lubricant oil in this manner, i.e. by subjecting to catalytic cracking to produce fuels, has the advantage of alleviating the problem of non-renewable petroleum resource scarcity (see p. 2, first paragraph). 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid by including a catalytic cracking step, as suggested by Liang, to produce valuable fuels, such as gasoline and diesel. By applying the hydrotreated distillate produced in the Reid process to the catalytic cracking step of Liang, the ULO has reduced contaminants prior to catalytic cracking (see Table 13 of Reid).
Liang discloses a cracking temperature of between 250 and 500°C (p. 2, paragraph beginning “This method”). The office notes that the upper limit of the cracking temperature of Liang is slightly below the claimed lower limit. However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Absent a showing of criticality or unexpected results associated with the claimed temperature range, the slight difference in operating temperature is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 2, Reid discloses a pre-treatment of de-watering the ULO (see col. 2, lines 43-45).
Regarding claim 5, Reid discloses wherein the heat treatment is carried out prior to evaporating (see col. 2, lines 59-61, heat soaker followed by distillation unit).
Regarding claim 6, Reid discloses wherein evaporating is carried out at an elevated temperature (see, e.g. Table 7, 300 & 305°C), which is considered to teach the claim limitation of heat treatment carried out as part of the evaporating.
Regarding claim 7, Reid discloses wherein evaporating is carried out by distillation in a distillation column (see col. 2, lines 59-61).
Regarding claim 8, Reid discloses wherein evaporating is carried out in a thin film evaporator (see col. 6, lines 20-24).
Regarding claim 9, Liang does not disclose adding hydrogen gas to the cracking step (throughout disclosure) and therefore is considered to teach the limitations of claim 9.
Regarding claim 15, Liang discloses producing fuels (gasoline and diesel) as fractions of the cracking product (see p. 2, paragraphs beginning “This method waste” and “By method production”).
Regarding claim 21, Reid discloses wherein the heat treatment is carried out continuously prior to the evaporation step in a separate vessel (see col. 6, line 67 – col. 7, line 12, “used oil…was continuously heat soaked”). Additionally, Reid discloses wherein evaporating is carried out at an elevated temperature (see, e.g. Table 7, 300 & 305°C), which is considered to teach the claim limitation of heat treatment carried out at least partly during the evaporating.
Claims 3 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Liang, as applied to claims 1 and 2 above, in further view of Wang et al (US 2014/0115952).
Regarding claims 3 and 16, Reid in view of Liang does not disclose catalytic cracking a feed additionally comprising a biomass feed component.
In this regard, reference is drawn to Wang, which is directed to catalytic cracking of biomass. Cracking of biomass is desirable because it is a renewable source for the production of liquid fuels (see [0004]-[0005]). In particular, Wang discloses catalytic cracking of biomass preferably includes co-feeding a hydrocarbon feed, which may be any hydrocarbon feed known to the skilled person to be suitable as a feed for a catalytic cracking unit (see [0050]-[0052]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid in view of Liang by including a biomass-derived feedstock as a feed component to catalytic cracking, as suggested by Wang, given that use of biomass as a catalytic cracking feed is desirable because it is a renewable source and Wang discloses that it is preferable to crack biomass with a suitable hydrocarbon feed, wherein Liang establishes ULO as a known suitable hydrocarbon feed for catalytic cracking. 
Regarding claim 17, Wang discloses a fossil feed component to the catalytic cracking feed (see [0053]-[0054], crude oil fractions).
Regarding claim 18, Reid discloses wherein the heat treatment is carried out prior to evaporating (see col. 2, lines 59-61, heat soaker followed by distillation unit).
Regarding claim 19, Reid discloses wherein evaporating is carried out at an elevated temperature (see, e.g. Table 7, 300 & 305°C), which is considered to teach the claim limitation of heat treatment carried out as part of the evaporating.
Regarding claim 20, Reid discloses wherein evaporating is carried out by distillation in a distillation column (see col. 2, lines 59-61).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Liang, as applied to claim 1 above, in further view of Wombles et al (US 2016/01300510).
Regarding claim 4, Reid in view of Liang does not disclose catalytic cracking a feed additionally comprising a fossil feed component.
Wombles, similar to Liang, discloses catalytic cracking of ULO (see [0036]). In particular, Wombles discloses that the ULO may be cracked with a fluid comprising gas oil, vacuum gas oil, FCC light cycle oil, FCC heavy cycle oil, or FCC slurry oil, i.e. fossil feed components (see [0036]). A preferred feed is vacuum gas oil, which is ideal for use when the ULO is fed to an FCC unit (see [0047]; [0052]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid in view of Liang by subjecting the ULO to catalytic cracking with a fossil feed component, such as vacuum gas oil, as suggested by Wombles, in order to assist in the catalytic cracking reactions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772